Citation Nr: 1639548	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (otherwise known as the Montgomery GI Bill (MGIB)).

2.  Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 32 (otherwise known as the Veterans' Educational Assistance Program (VEAP)).

(The issues of entitlement to service connection for arthritis of the hands, for arthritis of the knees, for chronic fatigue syndrome, for neurological symptoms (left arm tremble), and for hair loss, all to include as due to an undiagnosed illness, are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served in the Army Reserves from May 1982 to December 2002.  He was called up for active duty in the Army from May 1984 to August 1984 and from September 1990 to March 1991.  

This current matter comes before the Board of Veterans' Appeal (Board) from a December 2010 decision of the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Educational assistance benefits under 38 U.S.C.A. Chapter 33 (otherwise known as the Post 9/11 GI Bill), under 10 U.S.C.A. Chapter 1606 (otherwise known as the MGIB for Selected Reserve (MGIB-SR)), and under 10 U.S.C.A. 1607 (otherwise known as the Reserve Educational Assistance Program (REAP)) were denied therein.  The Veteran appealed each of these determinations.  

In September 2012, the Veteran testified regarding this matter before the undersigned at a hearing held at the aforementioned RO.  In May 2014, the Board denied educational assistance benefits under 38 U.S.C.A. Chapter 33, under 10 U.S.C.A. Chapter 1606, and under 10 U.S.C.A. 1607.  This matter accordingly no longer includes these issues.  However, the Board added entitlement to educational assistance benefits under 38 U.S.C.A. Chapters 30 and 32 as issues.  They were remanded for development and adjudication.  Review of the Veteran's claims file at this time reveals that, these actions having been completed, the Board may proceed with making a determination as to them.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  
FINDINGS OF FACT

1.  The Veteran's service does not qualify him for educational assistance benefits under 38 U.S.C.A. Chapter 30, as he did not first become a member of the Armed Forces or first enter on active duty as a member of the Armed Forces after June 30, 1985, and there is no other basis for finding him eligible for them.

2.  The Veteran's service qualifies him for educational assistance benefits under 38 U.S.C.A. Chapter 32, but he did not enroll or participate in the program by making contributions.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility to educational assistance benefits under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. §§ 503, 3011, 3012, 3018A, 3018B, 3018C, 3452, 7104 (West 2014); 38 C.F.R. §§ 3.103, 21.1031, 21.1032, 21.7042, 21.7044, 21.7045 (2015).

2.  The criteria for eligibility to educational assistance benefits under 38 U.S.C.A. Chapter 32 have not been met.  38 U.S.C.A. §§ 503, 3202, 3221, 3222, 7104 (West 2014); 38 C.F.R. §§ 3.103, 21.1031, 21.1032, 21.5040, 21.5052 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

When an application for education benefits is filed, to include under 38 U.S.C.A. Chapters 30 and 32, VA has a duty to notify and a duty to assist in substantiating those benefits.  38 C.F.R. §§ 21.1031, 21.1032.  However, the duty to notify does not apply when a claim cannot be substantiated because there is no legal basis for it or undisputed facts render the claimant ineligible for the benefits sought.  38 C.F.R. § 21.1031(b)(1).  The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits sought as a matter of law.  38 C.F.R. § 21.1032(d).  Discussed below is that undisputed facts render the Veteran ineligible for educational assistance benefits under 38 U.S.C.A. Chapter 30 or 38 U.S.C.A. Chapter 32.  The duties to notify and assist, in sum, do not apply.  All notice and assistance deficiencies committed therefore constitute harmless error.  

General due process concerns do apply.  38 C.F.R. § 3.103.  The Veteran was notified of the decision made and then filed a timely appeal.  As required, the issues on appeal were explained at his September 2012 hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While the issues comprising this matter were later added, they are encompassed in the undersigned's broad identification of entitlement to educational assistance benefits as the appellate issue.  It is clear from the questions asked by the undersigned and the Veteran's representative that when he served is of primary import to them.  The submission of outstanding evidence finally was not suggested, because none was identified.  Id.  

II.  Educational Assistance Benefits Under 38 U.S.C.A. Chapter 30

To be eligible for educational assistance benefits under 38 U.S.C.A. Chapter 30 based on active duty service or active duty and Selected Reserve service, an individual must first become a member of the Armed Forces or first enter on active duty as a member of the Armed Forces after June 30, 1985. 38 U.S.C.A. §§ 3011(a)(A), 3012(a)(1)(A); 38 C.F.R. §§ 21.7042(a)(1), (b)(1). Several other criteria then must be met. 38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. § 21.7042. Some individuals previously entitled to educational assistance benefits under 38 U.S.C.A. Chapter 34 (Vietnam-Era GI Bill (VEGIB)) also are eligible. 38 U.S.C.A. §§ 3011(a)(1)(B), 3012(a)(1)(B); 38 C.F.R. § 21.7044. Finally, eligibility may be based on involuntary separation, voluntary separation, or participation in the VEAP. 38 U.S.C.A. §§ 3018A, 3018B, 3018C; 38 C.F.R. § 21.7045.

The Veteran, as indicated above, has a combination of active duty service and service in the Selected Reserve.  However, he does not meet the threshold eligibility criterion based on this service.  His service personnel records as well as his profile retrieved from the Veterans Information System (VIS) indeed show that his service in the Army Reserve began in May 1982.  They further show that his first period of active duty service in the Army was from May 1984 to August 1984.  The Veteran did not first become a member of the Armed Forces or first enter on active duty as a member of the Armed Forces after June 30, 1985, in other words.  He further was not entitled to educational assistance benefits under 38 U.S.C.A. Chapter 34.  Both of his active duty service periods followed the January 31, 1955, to January 1, 1977, eligibility timeframe for such service thereunder.  38 C.F.R. § 3452(a)(1)(A).  

Next, the Veteran was not separated involuntarily or voluntarily.  He retired from the Army Reserve.  The DD-214 for his second period of active duty service from September 1990 to March 1991 reveals that he was released for completing his obligated term.  No DD-214 for his first period of active duty service from May 1984 to August 1984 is available.  However, there is no indication whatsoever to include from the Veteran that it was for any reason other than completing his obligated term.  He finally did not participate in the VEAP, which is discussed in more detail below.  There, in sum, is no basis for finding him eligible for educational assistance benefits under 38 U.S.C.A. Chapter 30.  Educational assistance benefits under 38 U.S.C.A. Chapter 30 are denied.

III.  Educational Assistance Benefits Under 38 U.S.C.A. Chapter 32

An individual must have entered military service after December 31, 1976, and before July 1, 1985, to be eligible for educational assistance benefits under 38 U.S.C.A. Chapter 32.  38 U.S.C.A. §§ 3202(1)(A), 3221(a); 38 C.F.R. § 21.5040(b)(1)(i).  The individual further either must have served on active duty for a continuous period of at least 181 days or have been discharged or released for a service-connected disability, must have been discharged or released under conditions other than dishonorable, and must not be eligible for educational assistance benefits under 38 U.S.C.A. Chapter 34.  38 U.S.C.A. § 3202(1)(A); 38 C.F.R. §§ 21.5040(b)(ii-iv).  Finally, the individual must enroll during the period of active duty and participate for at least 12 consecutive months, which includes agreeing to a monthly deduction from military pay.  38 U.S.C.A. §§ 3221(a), 3222; 38 C.F.R. §21.5052.  
Since the Veteran's service in the Army Reserve began in May 1982, he entered military service after December 31, 1976, and before July 1, 1985.  His first period of active duty service from May 1984 to August 1984 lasted far less than the required 181 days.  Yet his second period of active duty service, which specifically was from September 12, 1990, to March 17, 1991, lasted 187 days.  The Veteran received an honorable discharge for this period of active duty service.  It is reiterated from above that he was not entitled to educational assistance benefits under 38 U.S.C.A. Chapter 34.  However, there is no indication whatsoever to include from the Veteran that he enrolled in the VEAP, must less participated for at least 12 consecutive months.  The Department of Defense indeed indicated in March 2015, in response to an inquiry from VA, that he made no contributions to it.  As such, educational assistance benefits under 38 U.S.C.A. Chapter 30 are denied.

IV.  Conclusion

The Board acknowledges the Veteran's hearing testimony that each contract he signed with the military, three six year contracts and one three year contract, came with educational assistance benefits.  He further testified that he believed he could use these benefits for up to 10 years after his retirement.  To the extent the Veteran asserts some official told him so, this obviously cannot be verified.  Yet any misinformation he received is inconsequential to rendering the determinations herein.  A denial of benefits indeed still is possible even if he was misinformed.  OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).  The Veteran indeed is charged with knowledge, regardless of whether he actually had any, of all applicable statutes and regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000); Morris v. Derwinski, 1 Vet. App. 260 (1991).  

In making these unfavorable determinations, the Board is sympathetic to the Veteran's circumstances.  The Board is constrained to follow the applicable statutes and regulations, however.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  Educational assistance benefits under 38 U.S.C.A. Chapter 30 or under 38 U.S.C.A. Chapter 32 thus cannot be granted on an equitable basis.  The Veteran seeks these benefits equating to a right to payment that he is not eligible for by law.  This matter, in conclusion, is denied in full based on the undisputed facts as applied to the applicable law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Educational assistance benefits under 38 U.S.C.A. Chapter 30 are denied.

Educational assistance benefits under 38 U.S.C.A. Chapter 32 are denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


